Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joesten (US 6,920,667), herein referred to as ‘667.
For Claim 1, ‘667 discloses a suitcase handle extension assembly configured to engage a handle (2a, 2b, 3) of a suitcase (1) and facilitate lateral displacement of the handle, the assembly comprising: 
a rod (5) having a first end, a second end (12a) and a perimeter wall extending between the first and second ends; and 
a coupler (4, 7) being attached to the rod adjacent to the first end and being mounted on the perimeter wall, the coupler being configured to engage a handle (2a, 2b, 3) attached to a suitcase (1) such that the second end (12a) extends laterally away from the handle (2a, 2b, 3).



a saddle (4) for receiving the handle, the saddle being attached to the perimeter wall adjacent to the first end and extending toward the second end; and 
a securing member (7) being configured to retain the handle in the saddle.
For Claim 6, ‘667 discloses the suitcase handle extension assembly according to claim 5, wherein the saddle (4) includes a front wall and a rear wall being spaced from each other by a receiving space (as seen in Figure 5), the front and rear walls each lying in a plane oriented parallel to a longitudinal axis of the rod extending through the first and second ends, the receiving space being configured to receive the handle (2a, 2b, 3).
For Claim 8, ‘667 discloses the suitcase handle extension assembly according to claim 5, wherein the securing member (7) comprises a panel of flexible material having an attached end attached to the rod and a free end positioned distal to the attached end, the panel being extendable around the saddle and the handle to releasably retain the handle in engagement with the saddle, a fastener (11a, 11b) being mounted on the securing member (7) to releasably secure the free end in a closed condition having the saddle engaged with the handle (as seen in Figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joesten (US 6,920,667), herein referred to as ‘667.
For Claim 2, ‘667 discloses the suitcase handle extension assembly according to claim 1, except wherein the rod has a length from the first end to the second end being greater than 6.0 inches and being less than 18.0 inches.
‘667 is instead silent as to the specific length of the rod. ‘667 instead discloses wherein the rod extends between two vertical portions of the handle (2a, 2b, 3) and extends laterally beyond the vertical portion of the handles (2a, 2b, 3) to create enough lateral clearance between a user’s body, legs, and feet and the luggage piece or handle to provide obstruction-free use.
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to apply an adequate range of the rod length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04).
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP § 2144.05).
One would be motivated to make such a modification in order to create enough lateral clearance between a user’s body, legs, and feet and the luggage piece or handle to provide obstruction-free use on a correspondingly sized piece of luggage.
For Claim 3, ‘667 further teaches the suitcase handle extension assembly except wherein the rod has a greatest diameter being less than 2.0 inches and greater than 0.50 inches.
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to apply an adequate range of the rod diameter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04).
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the rod diameter limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP § 2144.05).
One would be motivated to make such a modification in order to ergonomically fit into a user’s hand.
For Claim 4, ‘667 further teaches the suitcase handle extension assembly except wherein the rod has a cylindrical shape. ‘667 instead teaches wherein a portion of the rod is cylindrical and a portion of the rod has a rectangular cross section (as seen in Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the rod as having a cylindrical shape, as a change in 
For Claim 7, ‘667 discloses the suitcase handle extension assembly according to claim 6, except wherein the saddle is comprised of a resiliently bendable material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the saddle of a resiliently bendable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material (see MPEP 2144.04). One would be motivated to make such a modification in order to allow the saddle to engage multiple different handles having minor variations in the handle dimensions.
For Claim 9, ‘667 discloses a suitcase handle extending system comprising: 
a suitcase (1) having a front wall, a rear wall, a top wall and a bottom wall, a plurality of wheels being attached to the bottom wall, a handle (2a, 2b, 3) being attached to the suitcase and extending upwardly from a top wall of the suitcase, the handle being positioned between a first lateral wall and a second lateral wall of the suitcase, the handle being elongated along a line extending between the first and second lateral walls; 
a rod (5) having a first end, a second end (12a) and a perimeter wall extending between the first and second ends; and 
a coupler (4, 7) being attached to the rod (5) adjacent to the first end and being mounted on the perimeter wall, the coupler (4, 7) engaging the handle (2a, 2b, 3) such that the second end (12a) extends laterally away from the handle (2a, 2b, 3).
‘667 does not disclose the rod having a length from the first end being at least equal to or greater than ½ of a distance from the first lateral wall to the second lateral wall.

It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to apply an adequate range of the rod length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04).
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the rod length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP § 2144.05).
One would be motivated to make such a modification in order to create enough lateral clearance between a user’s body, legs, and feet and the luggage piece or handle to provide obstruction-free use on a correspondingly sized piece of luggage.
For Claim 10, ‘667 teaches the suitcase handle extending system except wherein the rod has a length from the first end to the second end being greater than 6.0 inches and being less than 18.0 inches.
‘667 is instead silent as to the specific length of the rod. ‘667 instead discloses wherein the rod extends between two vertical portions of the handle (2a, 2b, 3) and extends laterally beyond the vertical portion of the handles (2a, 2b, 3) to create enough lateral clearance between a user’s body, legs, and feet and the luggage piece or handle to provide obstruction-free use.

Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the rod length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP § 2144.05).
One would be motivated to make such a modification in order to create enough lateral clearance between a user’s body, legs, and feet and the luggage piece or handle to provide obstruction-free use on a correspondingly sized piece of luggage.
For Claim 11, ‘667 further teaches the suitcase handle extending system except wherein the rod has a greatest diameter being less than 2.0 inches and greater than 0.50 inches.
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to apply an adequate range of the rod diameter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04).
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the rod diameter limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP § 2144.05).

For Claim 12, ‘667 further teaches the suitcase handle extension assembly except wherein the rod has a cylindrical shape. ‘667 instead teaches wherein a portion of the rod is cylindrical and a portion of the rod has a rectangular cross section (as seen in Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the rod as having a cylindrical shape, as a change in the shape of a prior art device is a design consideration within the skill of the art (see MPEP 2144.04).
For Claim 13, ‘667 further teaches the suitcase handle extending system wherein the coupler includes: 
a saddle (4) for receiving the handle, the saddle (4) being attached to the perimeter wall adjacent to the first end and extending toward the second end; and 
a securing member (7) retaining the handle in the saddle.
For Claim 14, ‘667 further teaches the suitcase handle extending system wherein the saddle (4) includes a front wall and a rear wall being spaced from each other by a receiving space (as seen in Figure 5), the front and rear walls each lying in a plane oriented parallel to a longitudinal axis of the rod extending through the first and second ends, the receiving space receiving the handle (2a, 2b, 3).
For Claim 15, ‘667 teaches the suitcase handle extension assembly except wherein the saddle is comprised of a resiliently bendable material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the saddle of a resiliently bendable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, 
For Claim 16, ‘667 teaches the suitcase handle extending system, wherein the securing member (7) comprises a panel of flexible material having an attached end attached to the rod and a free end positioned distal to the attached end, the panel being extendable around the saddle and the handle to releasably retain the handle in engagement with the saddle, a fastener (11a, 11b) being mounted on the securing member to releasably secure the free end in a closed condition having the saddle engaged with the handle (as seen in Figure 2).
For Claim 17, ‘667 further teaches the suitcase handle extending system wherein the coupler includes: 
a saddle (4) for receiving the handle, the saddle (4) being attached to the perimeter wall adjacent to the first end and extending toward the second end; and
a securing member (7) retaining the handle in the saddle.
For Claim 18, ‘667 further teaches the suitcase handle extending system wherein the saddle (4) includes a front wall and a rear wall being spaced from each other by a receiving space (as seen in Figure 5), the front and rear walls each lying in a plane oriented parallel to a longitudinal axis of the rod extending through the first and second ends, the receiving space receiving the handle (2a, 2b, 3).
For Claim 19, ‘667 teaches the suitcase handle extending system wherein the securing member (7) comprises a panel of flexible material having an attached end attached to the rod and a free end positioned distal to the attached end, the panel being extendable around the saddle and the handle to releasably retain the handle in engagement with the saddle, a fastener (11a, 11b) being mounted on the securing member to releasably secure the free end in a closed condition having the saddle engaged with the handle (as seen in Figure 2).

a rod (5) having a first end, a second end (12a) and a perimeter wall extending between the first and second ends; 
a coupler (4, 7) being attached to the rod (5) adjacent to the first end and being mounted on the perimeter wall, the coupler (4, 7) being configured to engage a handle (2a, 2b, 3) attached to a suitcase (1) such that the second end (12a) extends laterally away from the handle, the coupler (4, 7) including: 
a saddle (4) for receiving the handle, the saddle being attached to the perimeter wall adjacent to the first end and extending toward the second end, the saddle including a front wall and a rear wall being spaced from each other by a receiving space (as seen in Figure 5), the front and rear walls each lying in a plane oriented parallel to a longitudinal axis of the rod extending through the first and second ends, the receiving space being configured to receive the handle (as seen in Figure 2); and 
a securing member (7) being configured to retain the handle in the saddle, the securing member (7) comprising a panel of flexible material having an attached end attached to the rod and a free end positioned distal to the attached end, the panel being extendable around the saddle and the handle to releasably retain the handle in engagement with the saddle, a fastener (11a, 11b) being mounted on the securing member to releasably secure the free end in a closed condition having the saddle engaged with the handle (as seen in Figure 2).
‘667 does not disclose the rod having a length from the first end to the second end being greater than 6.0 inches and being less than 18.0 inches. ‘667 is instead silent as to the specific length of the rod. ‘667 instead discloses wherein the rod extends between two vertical portions of the handle (2a, 2b, 3) and extends laterally beyond the vertical portion of the handles (2a, 2b, 
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to apply an adequate range of the rod length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04).
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the rod length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP § 2144.05).
One would be motivated to make such a modification in order to create enough lateral clearance between a user’s body, legs, and feet and the luggage piece or handle to provide obstruction-free use on a correspondingly sized piece of luggage.
‘667 further does not disclose the rod having a greatest diameter being less than 2.0 inches and greater than 0.50 inches.
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to apply an adequate range of the rod diameter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04).
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the rod diameter limitation disclosed by Applicant, since it has been held that where the general 
One would be motivated to make such a modification in order to ergonomically fit into a user’s hand.
‘667 further does not disclose the rod having a cylindrical shape. ‘667 instead teaches wherein a portion of the rod is cylindrical and a portion of the rod has a rectangular cross section (as seen in Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the rod as having a cylindrical shape, as a change in the shape of a prior art device is a design consideration within the skill of the art (see MPEP 2144.04).
‘667 further does not disclose the saddle being comprised of a resiliently bendable material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the saddle of a resiliently bendable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material (see MPEP 2144.04). One would be motivated to make such a modification in order to allow the saddle to engage multiple different handles having minor variations in the handle dimensions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US6961978, US 5052320, and US 5809614 are pertinent to Applicant’s disclosure but have not been relied upon in the current rejection. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677